EAGLES, Judge.
I
The defendant first contends that the trial court committed prejudicial error by admitting Susan Moss’ testimony that she had been in defendant’s home before this incident. We disagree.
The defendant complains about the following exchange during the State’s examination of the social worker, Susan Moss.
Q. Did you know Mr. Watkins prior to March 9?
A. Yes. I did.
Q. How long have you known Mr. Watkins?
A. For about a month, several weeks.
Q. Had you had occasion to be in his household before?
Mr. Hughes: Objection.
Court: Overruled.
A. Yes. I did.
Mr. Hughes: Move to strike.
Court: Denied.
Q. When was that?
A. In February.
Mr. Hughes: Objection. Move to strike.
Court: Overruled and denied.
Defendant contends that the question of whether the social worker had been in defendant’s home before the date of Rhonda Monroe’s injuries was totally irrelevant to any material issue of fact in the trial and was highly prejudicial. Evidence that has no logical tendency to prove a fact in issue is inadmissible. Its admission, however, will not be reversible error unless it misleads the jury or prejudices the opponent. H. Brandis, Brandis on North Carolina Evidence, Section 77 (rev. 2d ed. 1982). The defendant is entitled to a new trial only if the trial errors were material and prejudicial. State v. Billups, 301 N.C. 607, 272 S.E. 2d 842 (1981). *329The defendant has the burden of proving prejudice and in order to show prejudice the defendant must meet the requirements of G.S. 15A-1443(a). State v. Alston, 307 N.C. 321, 298 S.E. 2d 631 (1983). G.S. 15A-1443(a) provides:
A defendant is prejudiced by errors relating to rights arising other than under the Constitution of the United States when there is a reasonable possibility that, had the error in question not been committed, a different result would have been reached at the trial out of which the appeal arises. The burden of showing such prejudice under this subsection is upon the defendant. Prejudice also exists in any instance in which it is deemed to exist as a matter of law or error is deemed reversible per se.
In this case the defendant failed to carry his burden of showing prejudice by the admission of the social worker’s statements. There is no reasonable possibility that the outcome of the trial would have been different had these statements not been allowed in evidence.
The record on appeal and the transcript contain sufficient evidence to sustain the defendant’s conviction while disregarding the statements of the witness complained of here. The defendant stated that he was home alone with the child when she received her injuries. The defendant’s explanation that he found the child holding onto the faucet with both hands is completely inconsistent with her injuries. The child’s palms were burned and covered with blisters that evidenced no tears in the skin. The medical expert testified that she would not have been able to hold onto the faucet with such severe burns and that, had she in fact done so, the gripping action would have ripped the burned skin from her palms. The injuries were consistent with the hands being immersed into hot liquid. The expert stated that in his medical opinion the burns were caused by someone holding the child’s hands in hot liquid. Further, the defendant made inconsistent statements concerning his familiarity with the location of the water heater. Footprints matching his were on the ground next to the water heater. Scratches on the screwheads holding the panel covering the water heater indicated that the panel had been removed at some time before Detective Harris visited the defendant’s residence. Fragments of insulation identical to the insulation *330covering the walls around the water heater were found lying on the ground near the panel.
We believe the evidence is sufficient to sustain the defendant’s conviction notwithstanding the admission into evidence of the irrelevant statements by the social worker. We do not believe that a different verdict would have resulted if the complained of testimony had been excluded. Defendant’s first assignment of error is overruled.
II
Defendant’s second and third assignments of error allege error in the admission of certain testimony of State’s witness Nurse Nancy Payne. Defendant contends that the trial court committed prejudicial error by overruling his objection to Nurse Payne’s statement that she “got sick” during the child’s treatment and in denying his motion to strike her testimony that she had to hold the child down during treatment. We disagree.
The defendant complains about the following exchange during the State’s examination of Nurse Payne.
Q. Did you have occasion to participate in the treatment of Rhonda Monroe during the time she was in the hospital?
A. Yes. I did.
Q. Can you describe what course of treatment or treatments were followed during the time she was in the hospital?
A. After all the dead tissue was removed, she was taken to the physical therapy department. And her hands were put in the whirlpool to help remove all the dead tissue.
Q. When you say the dead tissue was removed, can you tell the jury how that was done?
A. It was done by a surgeon and I holding her down and him chipping away skin and pulling it off.
Q. Was there any pain involved in that?
A. Yes. There was.
Q. Were you yourself involved in that procedure?
*331A. Yes. I was.
Q. What did you do?
A. I got sick.
Mr. Hughes: Objection.
Court: Overruled.
A. I had to hold her down.
Mr. Hughes: Move to strike the answer.
Court: Denied.
The defendant argues that the witness’ response that she “got sick” was irrelevant, unresponsive and highly prejudicial. He also argues that the response “I had to hold her [Rhonda] down” was repetitive and highly prejudicial. The defendant has not demonstrated any prejudice except to assert that it existed.
The transcript of this exchange makes it clear that the answer “I got sick” was not responsive to the State’s question. Defendant argues that the response “I got sick” leaves the impression that the witness was coached to give that answer. While the response is irrelevant to the issues at trial, it appears to have been an honest statement by the witness as to what she did during the child’s treatment.
The second statement “I had to hold her down” immediately followed defense counsel’s objection and the court’s ruling on the objection and motion to strike. There was no new question asked of the witness at that time. The same testimony as to the nurse’s role in holding the child down while the doctor chipped away skin and pulled it off was previously admitted without objection. State v. Jarrett, 271 N.C. 576, 157 S.E. 2d 4, cert. denied, 389 U.S. 865 (1967); Shelton v. Southern Railway Co., 193 N.C. 670, 139 S.E. 232 (1927). While the answer was repetitive, its repetition did not prejudice the defendant. Accordingly, these assignments of error are overruled.
From a review of the record we conclude that the defendant received a fair trial free from prejudicial error.
*332No error.
Judges Johnson and Parker concur.